In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00015-CV
         ______________________________


        PEOPLES STATE BANK, Appellant

                         V.

      DEMIE MILAYNE RAFFAELLI AND
   THOMAS MCPHILLIPS RAFFAELLI, Appellees



   On Appeal from the 202nd Judicial District Court
                Bowie County, Texas
          Trial Court No. 07-D-1466-202




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Peoples State Bank, the appellant in this case, has filed a motion to dismiss its interlocutory

appeal as moot. Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX . R. APP . P. 42.1.

       We dismiss the appeal.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        March 4, 2009
Date Decided:          March 5, 2009




                                                 2